Blackford, J.
Isharn Keith took out a writ of foreign attachment against Henry S. and Samuel M. Blackford. This writ was issued by the clerk of the Wayne Circuit Court, on the 27th of March, 1847, was directed to the sheriff of Wayne county, and was afterwards returned, that the defendants had no property in that county.
Another writ of foreign attachment, in the same case, was issued by the clerk of said Wayne Circuit Court, on the 12th of April, 1847, directed to the sheriff of Henry county, which writ was afterwards returned levied on certain real estate.
On the 22d of April, 1847, a summons was issued by the clerk of said Wayne Circuit Court, directed to the sheriff of Vigo county. This summons commanded the sheriff, to whom it was directed, to summon John Reinhard to appear at the then next term of the Wayne Circuit Court, as garnishee in said attachment-suit, to answer such questions as should be put to him touching the property, &c., of said attachment-defendants in his possession. This summons against Reinhard, as garnishee, was, as shown by the return, duly executed by the sheriff of figo county, on the 29th of April, 1847.
At the September term, 1847, of said Wayne Circuit Court, an order of publication was made in said attachment-suit, and, at the same time, a default was entered against Reinhard as garnishee.
*138At the March term, 1848, of said Wayne Circuit Court, judgment was rendered by default against the attachment-defendants for 270 dollars. There was, also, at the same term, a judgment by default rendered against Reinhard, as garnishee, for 450 dollars.
Reinhard has sued out this writ of error.
One of the objections made by Reinhard to the. judgment against him is, that-the summons in the case issued by the clerk of the Wayne Circuit Court, and directed to the sheriff of Vigo county, was not authorized by the statute.
The act relative to domestic attachments enacts, that when the estate to be attached is in different counties, or when the debtors or bailees of the absconding debtor reside in different counties, the jurisdiction of the Circuit Court shall extend to such counties, and sundry writs of attachment, and of process against garnishees, may be issued and executed in such counties. But no judgment shall be given against the estate of the absconding debtor, or against such garnishees, unless the writ of attachment shall have been executed on some property belonging to the absconding debtor, situate in the county where the suit was commenced, or unless process shall have been served upon some garnishee therein residing or found, by the officer executing such process. R. S. p. 765. There are similar provisions in the foreign attachment act. R. S. pp. 772, 774.
These acts do not authorize the proceeding in the present case against Reinhard. There was here no attachment of property in the county where the writ of attachment issued, nor was there any person in that county summoned as garnishee.
The plaintiff relies upon the following provision in the domestic attachment act, to-wit: “ Proceedings may be had against the garnishee in all cases where the writ of attachment is returned ‘ no property found,’ in like manner as if property of the debtor had been attached by virtue of such .writ.” R. S. p. 767. But that provision, supposing it to be applicable to foreign attachment suits, *139has reference, we think, only to the summoning of a garnishee who is resident in the county where the attachment issued.
S. B. Gookins, for the plaintiff.
W. Henderson, for the defendant.
We are, therefore, of opinion that the summons in this case against Reinhard was issued without authority, and the judgment by default against him is erroneous.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.